First Quarter 2012 Earnings Call 1 Statements contained in this news release that are not purely historical are forward- looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, including statements regarding Accuride’s expectations, hopes, beliefs and intentions with respect to future results. Such statements are subject to the impact on Accuride’s business and prospects generally of, among other factors, market demand in the commercial vehicle industry, general economic, business and financing conditions, labor relations, governmental action, competitor pricing activity, expense volatility and other risks detailed from time to time in Accuride’s Securities and Exchange Commission filings, including those described in Item 1A of Accuride’s Annual Report on Form10-K for the fiscal year ended December31, 2011. Any forward-looking statement reflects only Accuride’s belief at the time the statement is made. Although Accuride believes that the expectations reflected in these forward-looking statements are reasonable, it cannot guarantee its future results, levels of activity, performance or achievements. Except as required by law, Accuride undertakes no obligation to update any forward-looking statements to reflect events or developments after the date of this news release. Forward Looking Statements 2 First Quarter 2012 Earnings ØOpening Comments •CEO Update •Industry Highlights •Plan Execution ØFinancial Information •First Quarter Results •2012 Outlook ØQ&A ØClosing Comments Rick Dauch President & CEO Greg Risch Vice President & CFO Rick Dauch Greg Risch Rick Dauch 3 4 1st Quarter Highlights 5 •STRONG performance across the Wheels & Brillion business units •Gunite operationally stable & pricing activity complete •CAPEX projects on schedule and on-budget •Key analytical work in-process: •Steel wheel capacity consolidation & capability studies (London & Mexico facilities) •Gunite manufacturing footprint consolidation options (Hubs, Rotors, Spoke Wheels) •Supply Chain COGS reduction initiatives underway •Revised sales organization successfully rolled-out internally and to customers •Imperial consolidation “off-track”: •<$3.5M> impact in Q1- premium freight, OT/labor, customer charges •Rebuilding leadership team: VP-GM, Controller & Plant Manager (TX) •Aluminum demand > Accuride capacity (7-day operations) •Softening Customer Demand: •Gunite AM demand (offshore pricing impact, “Mild” winter conditions) •2Q12 reduction (10-20%) in Class 8 customer orders - Navistar, PACCAR •Unfavorable anti-dumping ruling 6 Industry Fundamentals ATA Monthly Truck Tonnage Index Transcore Loadboard Data 7 Source: ACT Research, ATA, Transcore Class 8 Overview TL Carrier Database NA Class 8 Backlog & BL/BU Ratio 8 Source: ACT Research Class 5-7 & US Trailer Overview US Housing Starts vs. Class 5-7 Build US Trailer Backlog 9 Source: ACT Research, US Census Bureau Source: ACT & FTR Industry Builds Class 8 Truck Production Medium Duty Truck Production Trailer Production 11 Strategic Objectives Share Price Grow Globally Create a Competitive Cost Structure & LEAN Operating Culture Divest Non-Core Assets Fix Core Business & Operations Customer Centric, Technology Leadership Ethical People, Selfless Leaders, Team Oriented Ø#1-2 globally in wheel-end systems ØROIC > 20% through a cycle Ø>80% of revenue from CORE products ØBalanced geographical revenues: •40% North America •30% Asia •20% Europe •10% South America Ø>25% of annual revenues from new & evolutionary products Ø>95% retention of personnel ØMaximize ACW share price Accuride Vision:Accuride will be the premier supplier of wheel-end system solutions to the global commercial vehicle industry Our Focus 12 Transformation & Execution 2012 - A Year of Execution 13 Top Priorities - Q2 2012 Project Timeline Q3 Q4 Q1 Q2 Q3 Q4 On Schedule & On Budget 14 Aluminum Capacity Timeline MC1 & MC2 Equipment Arrival Building Renovation MC1 & MC2 Ramp-Up MC1 & MC2 commercial Machine Line 1 Equipment Arrival Machine Line 1 capacity added Machine Line 2 Equipment Arrival Machine
